    8:20-cv-00263-RFR-MDN Doc # 29 Filed: 04/16/21 Page 1 of 2 - Page ID # 66


                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

SHAWN T. WILLEY,

                            Plaintiff,                                                 8:20CV263

         vs.                                                                   AMENDED
                                                                        CASE PROGRESSION ORDER
UNION PACIFIC RAILROAD COMPANY,
a Delaware corporation;

                            Defendant.

       This matter is before the Court on the parties’ Joint Text Email Motion to Extend Case
Progression Order Deadlines (Filling No. 28). For good cause shown, the Court will grant the
requested extensions for all unexpired deadlines. Accordingly,

       IT IS ORDERED that the parties’ Joint Text Email Motion to Extend Case Progression
Order Deadlines (Filling No. 28) is granted, and the case progression order is amended as
follows:

               1)    The deadlines identifying expert witnesses and for completing expert
                     disclosures1 for all experts expected to testify at trial, (both retained experts,
                     (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts, (Fed. R. Civ. P.
                     26(a)(2)(C)), are:

                            For the plaintiff:                    August 13, 2021
                            For the defendant:                    September 14, 2021
                            Plaintiff’s rebuttal:                 October 12, 2021

               2)    The deadline for completing written discovery under Rules 33, 34, 36, and 45 of
                     the Federal Rules of Civil Procedure is November 29, 2021. Motions to compel
                     written discovery under Rules 33, 34, 36, and 45 must be filed by December
                     13, 2021.

                     Note: A motion to compel, to quash, or for a disputed protective order shall not
                     be filed without first contacting the chambers of the undersigned magistrate
                     judge on or before the motion to compel deadline to set a conference to discuss
                     the parties’ dispute, and after being granted leave to do so by the Court.

               3)    The planning conference scheduled for September 10, 2021, is cancelled. The
                     trial and pretrial conference will not be set at this time. A planning conference
                     to discuss case progression, dispositive motions, the parties’ interest in
                     settlement, and the trial and pretrial conference settings will be held with the
                     undersigned magistrate judge on December 10, 2021, at 9:00 a.m. by
                     telephone. Counsel shall use the conferencing instructions assigned to this case
                     to participate in the conference.

1
  While treating medical and mental health care providers are generally not considered “specially retained experts,”
not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what is stated
within their treatment documentation. As to each such expert, any opinions which are not stated within that expert’s
treatment records and reports must be separately and timely disclosed.
8:20-cv-00263-RFR-MDN Doc # 29 Filed: 04/16/21 Page 2 of 2 - Page ID # 67



      4)    The deadline for filing motions to dismiss and motions for summary judgment
            is December 27, 2021.

      5)    The deadline for filing motions to exclude testimony on Daubert and related
            grounds is December 27, 2021.

      6)    The deposition deadline, including but not limited to depositions for oral
            testimony only under Rule 45, is January 25, 2022.

                  The maximum number of depositions that may be taken by the plaintiffs
                  as a group and the defendants as a group is twelve (12).

      7)    The parties shall comply with all other stipulations and agreements recited in
            their Rule 26(f) planning report that are not inconsistent with this order.

      8)    All requests for changes of deadlines or settings established herein shall be
            directed to the undersigned magistrate judge. Such requests will not be
            considered absent a showing of due diligence in the timely progression of this
            case and the recent development of circumstances, unanticipated prior to the
            filing of the motion, which require that additional time be allowed.


   Dated this 16th day of April, 2021.
                                              BY THE COURT:

                                              s/Michael D. Nelson
                                              United States Magistrate Judge
